Citation Nr: 0909983	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating greater than 70 percent 
for post traumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which established entitlement to 
service connection for PTSD, initially evaluated as 50 
percent disabling. 

Pursuant to a March 2008 rating, the evaluation for PTSD was 
increased to 70 percent, effective from the date of the 
original claim.  Nevertheless, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that where a claimant has filed a 
Notice of Disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status.

It is noted that, although having requested a video hearing 
before a Veterans Law Judge, Board of Veterans' Appeals, the 
Veteran failed to appear for the hearing scheduled for August 
5, 2008.  Notice of the hearing was mailed to the Veteran 's 
address of record more than one month prior to the scheduled 
hearing date and was not returned as undeliverable.  No 
request was received for rescheduling.  Therefore, the 
request for hearing is deemed withdrawn, and the appeal is 
being processed accordingly.  38 C.F.R. § 20.704 (d) (2008).   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Throughout the appeal period, the Veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas; it has not been manifested by 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name, or other 
symptoms of like gravity.


CONCLUSION OF LAW

An initial rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran  in letters from the 
RO dated in March 2003, November 2003 and May 2008.  Those 
letters notified the Veteran  of VA's responsibilities in 
obtaining information to assist the Veteran  in completing 
his claim, identified the Veteran 's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the Veteran  send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record reflects that the Veteran  was provided 
with such notice in May 2008, after the claim was last 
adjudicated in March 2008.  However, as the Board's decision 
herein denies the appellant's claim, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

However, as the Board's decision herein denies the 
appellant's claim for a higher initial rating, an effective 
date will not be assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The Veteran  has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran , he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.    


Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the medical 
opinions summarized below. 

The Veteran was afforded a VA examination in June 2003.  
Psychological testing was afforded and the examiner reviewed 
the record and prepared a comprehensive report.  The examiner 
reviewed the Veteran's military and post military history.  
He reported being married for 30 years but they separated 
annually for periods up to a year.  He denied abusing his 
wife but noted she commented on his level of irritability and 
anger.  He denied friends, reported gambling as a diversion 
and that he was interested in jogging and fishing in the 
past.  He was recently laid off and claimed that his co-
workers considered him crazy.  He reportedly exhibited 
anxiety at work, including startle response and panic 
attacks.  He denied exhibiting anger at work but considered 
that his disorder compromised his ability to undertake long 
trips.  On mental examination, he was well groomed, fully 
oriented and cooperative.  Though processes were clear and 
logical.  He was an excellent historian and was able to 
furnish dates and names.  Some mild psychomotor agitation was 
present but he did not become tearful or show overt signs of 
discomfort.  He denied auditory of visual hallucinations.  
There was no evidence of cognitive dysfunction or thought 
disorder.  He denied suicidal or homicidal ideation.  He 
reported infrequent intrusive memories and infrequent 
nightmares of Vietnam.  He denied flashbacks.  He reported 
feeling detached.  Testing supported PTSD along with other 
depressive symptoms.  Diagnosis was chronic PTSD, Panic 
disorder without agoraphobia and moderate depressive 
disorder.  Global Assessment of Functioning (GAF) was 
reported at a level of 41.  The examiner felt the depressive 
symptoms were secondary to the Veteran's PTSD. 

The Veteran underwent a contract examination through QTC 
Medical Services (QTC) in September 2007.  He reported 
exaggerated startle response, hypervigilence and sleep 
problems.  He reported persistent recollection of traumatic 
events from Vietnam.  He was unable to drive long distances 
and was unable to trust other drivers on the road.  He has 
not been hospitalized or received emergency room treatment 
for his mental disorder.  On mental status examination, 
orientation was normal.  Appearance, hygiene and behavior 
were appropriate.  Affect and mood were abnormal with 
depressed mood, which is near continuous and affect the 
ability to function independently.  He reports daily sadness.  
Communication was normal.  He reported difficulty 
understanding complex commands.  Panic attacks occur more 
than once per week.  No delusion or hallucinations were 
observed at the examination.  He reported occasional 
hallucinations on waking up.  There were no obsessional 
rituals, and judgment was not impaired.  Thought processes 
were appropriate, and abstract thinking was normal.  Memory 
was mildly impaired, like forgetting where he placed his car 
keys.  He reported passive thoughts of death but never acted 
on them and he also denied homicidal thoughts.  The examiner 
described his symptoms included increased irritability, poor 
concentration, depressed mood and poor social interactions.  
Diagnosis included PTSD, chronic and major depressive 
disorder, moderate.  GAF for PTSD was reported as 50 and 55 
for depression.  

The Veteran was awarded Social Security Disability benefits, 
principally on the basis of his PTSD , effective from 
September 2003, and in the March 2008 rating action he was 
also awarded entitlement to a total disability rating based 
on individual unemployability (TDIU) due to his service-
connected PTSD disability, effective from March 12, 2003, the 
date he filed his claim for service connection for PTSD.  

PTSD is to be assigned a 70 percent evaluation where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Regardless, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The Veteran's disability picture most nearly approximates his 
current 70 percent rating.  The medical evidence shows that 
the Veteran  is generally well oriented and adequately 
groomed.  The evidence does not support a rating in excess of 
70 percent for PTSD.  VA medical evidence of record shows 
PTSD is manifested by symptoms of a compromised affect; 
flashbacks; nightmares; hypervigilance; depression; 
isolation; a short temper; problems with relationships; 
concentration; and anxiety.

However, the record does not reflect gross impairment in 
thought process or communication or persistent delusions or 
hallucinations.  Throughout the appeal period, the Veteran's 
PTSD has been manifested by occupational and social 
impairment with deficiencies in most areas; it has not been 
manifested by total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name, or 
other symptoms of like gravity.

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).

A GAF score of 41-50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The Court has endorsed that a GAF of 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A 55-60 rating indicates "moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF scores during the 
appeal period include a range from 41 to 55.  The guidance 
established in Carpenter and Richard tends to establish that 
the GAFs reflect no more than 70 percent disablement.  
Therefore, the determination of the Board is consistent with 
the facts and the guidance established by the Court.  

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Veteran has been 
assigned a 70 percent rating for the entire period since his 
claim was filed.  There are no other identifiable periods of 
time since the effective date of service connection during 
which the Veteran's PTSD warranted higher ratings.  
Therefore, additional "staged ratings" are inappropriate in 
this case. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no objective evidence or allegation in the record of 
'marked' interference with employment or frequent 
hospitalizations due to PTSD, or other factors of like 
gravity, which would suggest that referral for extraschedular 
consideration is indicated.  See 38 C.F.R. § 3.321.

ORDER

Entitlement to initial rating greater than 70 percent for 
PTSD is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


